Citation Nr: 0510963	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for migraine headaches.  

2.  Entitlement to an effective date, prior to July 31, 2002, 
for the grant of service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION  

The veteran had active duty from November 1990 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The RO granted a claim of entitlement to service connection 
for migraine headaches, assigning an initial 10 percent 
rating effective from July 31, 2002, identified as the date 
the RO received her claim.  

The veteran appeals the RO's initial rating following an 
original award of service connection.  Consequently, the 
rating issue on appeal is not the result of a claim for an 
"increased" entitlement, but rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In October 2004 the RO granted an increased evaluation of 50 
percent for migraine headaches, retaining the same effective 
date of July 31, 2002.  

A September 2003 substantive appeal request for a hearing 
before a Veterans' Law Judge sitting at the RO (Travel Board 
hearing) was withdrawn in October 2003 in lieu of a request 
for an RO hearing before a Decision Review Officer.  The RO 
hearing request was later withdrawn in a written statement of 
December 2003.  No further action is indicated.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claims on appeal.  

2.  For all periods of the appeal, the objective medical 
evidence of record demonstrates that migraine headaches 
result in very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

3.  By rating decision dated in January 2003, the RO granted 
a claim of service connection for migraine headaches, 
effective from the July 31, 2002 date of receipt of the 
veteran's initial claim of record; no prior claims, formal or 
informal, of service connection for migraine headaches, are 
of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Code 8100 (2004).  

2.  The claim of entitlement to an effective date, prior to 
July 31, 2002, for a grant of service connection for migraine 
headaches, is denied as a matter of law.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2004); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria
Increased Ratings Generally

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  


In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Migraine Headaches

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a maximum 50 percent schedular 
evaluation under Diagnostic Code 8100, at 38 C.F.R. § 4.124a.  
With characteristic prostrating attacks occurring on an 
average once a month over last several months, a 30 percent 
schedular evaluation is warranted.  A 10 percent evaluation 
is warranted with characteristic prostrating attacks 
averaging one in 3 months over last several months.  With 
less frequent attacks, a noncompensable rating is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  


Earlier Effective Date

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one (1) 
year after separation from service; otherwise, the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004) 
(Emphases added).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an informal claim. However, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Where the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within one (1) 
year after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(ii) (Emphasis added).  


Analysis
Preliminary Matter: Duties to Notify & To Assist
Initial Increased Evaluation

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim for an increased initial rating on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claim for an 
initial evaluation in excess of 50 percent for migraine 
headaches, and that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition of it.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the VA claims file shows that the RO received 
the veteran's initial claim of service connection for 
migraine headaches on July 31, 2002.  The RO first issued 
notice to the veteran of VA's duty to assist and other VCAA 
responsibilities in a letter dated in November 2002, prior to 
the adjudication of the claim in January 2003.  As such, the 
timing of the notice comports with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the November 2002 VCAA letter advised the 
veteran of her need to identify or submit any and all 
evidence of treatment for headaches, including medical 
evidence showing migraine headaches due to service and 
treatment since then.  This notice also informed the veteran 
that VA would attempt to obtain any evidence that she 
identifies.  

The RO requested that she send VA any information she may 
have pertinent to her claim on appeal, and the RO obtained 
private medical evidence from various sources.  The RO also 
provided the veteran with a toll-free telephone number should 
she require additional information or answers to questions 
relevant to her claim.  There is no report of contact to 
indicate that she called with any question regarding this 
notice; no reply is of record.  

The veteran identified several sources of treatment, both VA 
and private, and copies of such records have been obtained 
and associated with her claims file.  

Consistent with the duty to assist, the RO scheduled the 
veteran for VA neurologic examinations January 2003 and 
January 2004, and all identified VA and private treatment 
records were requested and obtained, as noted above.  

The January 2003 and October 2004 rating decisions, the 
August 2003 statement of the case (SOC), the October 2004 
supplemental statement of the case (SSOC), and the November 
2002 VCAA notice letter advised the veteran of the evidence 
considered and the reasons and bases for the denial of her 
claim.  The evidence was again reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2004.  

The August 2003 SOC set forth the text of the VCAA 
regulations.  The October 2004 SSOC advised the veteran of 
all appropriate regulations governing the assignment of an 
evaluation in excess of 50 percent for migraine headaches.  

No additional medical evidence was identified or received 
other than arguments of the veteran and her representative 
provided after the October 2004 SSOC.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claim adjudicated on the 
merits herein, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, as stated above, the record already 
contains sufficient medical evidence upon which to adjudicate 
the claim for an initial rating in excess of 50 percent for 
migraine headaches.  Neither the veteran nor her 
representative have identified additionally available medical 
evidence relevant to the claims that has not already been 
obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
she should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  


The Board is satisfied that all necessary development 
pertaining to the claim adjudicated on the merits herein, 
entitlement to an initial evaluation in excess of 50 percent 
for migraine headaches has been completed within VCAA.  


Earlier Effective Date

In finding so, the Board also notes that VCAA does not apply 
to the claim of entitlement to an effective date prior to 
July 31, 2002, for the grant of service connection for 
migraine headaches.  That is, VA case law holds that where 
the law, as mandated by statute, and not the evidence, is 
dispositive of a particular claim, the VCAA does not apply.  
See Mason v. Principi, 16 Vet. App. 129 (2002); see also, 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

In the instant case regarding the earlier effective date 
issue, only the evidence already of record controls the 
outcome of the effective date issue.  Since all VA treatment 
records have been obtained, the veteran can submit no 
evidence which would form the basis for earlier effective 
dates.  That is, all identified VA treatment records were 
obtained and are of record, and private treatment records 
would provide no basis for an earlier effective date prior to 
the date of claim-by operation of VA law at 38 
C.F.R.§ 3.157(b)(2).  Moreover, VCAA has been met with regard 
to the earlier effective date claim.  

Given the above, additional VCAA notice or development would 
serve no useful purpose, as it appears that VA has done 
everything reasonably possible to notify and assist the 
veteran.  Further delay of the appellate review of this 
appeal would serve no useful purpose.  Accordingly, in the 
circumstances of this case, additional VCAA efforts are not 
appropriate, given the narrow issue adjudicated on the merits 
herein.  Soyini, 1 Vet. App. 540, 546 (1991).  


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Initial Increased Evaluation

The veteran's migraine headaches are already rated at the 
maximum 50 percent disability evaluation allowable under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004) for all 
periods of the appeal.  As noted above, the 50 percent 
evaluation contemplates migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  No greater rating is 
available under Diagnostic Code 8100, and no other Diagnostic 
Code is applicable for migraine headaches.  


Extraschedular Evaluation

The Board has considered whether referral of the claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004). The RO concluded that 
such a referral should not be made.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  

Referral for extraschedular evaluation is based on a finding 
that the disability at issue presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  

The evidence of record, both VA and private, shows that the 
veteran reports experiencing severe prostrating and prolonged 
migraine headache attacks from four to six times a month, 
lasting 36 to 72 hours with use of medications and longer 
without use of medications.  She also reports vomiting during 
these migraine headache attacks.  

However, her complaints of severe symptoms are not supported 
by such clinical evidence of record so as to warrant more 
than the current 50 percent schedular rating.  It must be 
noted that a March 2002 computerized tomographic (CT) brain 
scan was negative, and the veteran is shown to be able to 
maintain gainful employment at a real estate title company.  
Accordingly, while her service-connected disability is 
severe, the 50 percent rating adequately compensates her for 
her impairment, which is not objectively shown to be 
"marked."  The schedular ratings granted in this decision 
take industrial impairment into account.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 
4.10.  

The industrial impairment arising from the veteran's chronic 
migraines is not exceptional or unusual, and does not fall 
outside that contemplated by regular schedular standards.  

It is noted that a March 2002 private hospitalization 
treatment record shows that the veteran had previously been 
seen at an emergency room due to symptoms of her headaches.  
However, the evidence does not demonstrate frequent 
hospitalizations. 

Accordingly, the Board finds that the criteria for referral 
of this migraine headache disability for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).  

In denying this claim, the Board gives all due consideration 
to the veteran's assertions, beliefs and testimony.  However, 
while competent to provide evidence of observable symptoms, 
lay evidence is generally not competent to provide a current 
diagnosis-the veteran is not competent to say that the 
schedular criteria should be suspended in her case due to 
reported symptoms not wholly demonstrated by objective 
findings.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also, 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent for migraine 
headaches, that doctrine is not applicable.  
38 U.S.C.A. § 5107.  As the Board noted above, there is no 
basis for assignment of "staged" ratings in this initial 
rating case.  See Fenderson, supra.


Earlier Effective Date

The initial inquiry involves ascertaining the date of receipt 
of the veteran's claim of service connection.  The Board 
initially notes in this regard that a specific claim in the 
form prescribed by the VA Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151 (2004).  

The RO established July 31, 2002, as the effective date of 
the grant of service connection for migraine headaches, based 
on a review of the veteran's claims file showing that this is 
the date of the RO's receipt of her claim of service 
connection.  

The veteran disagrees with the July 31, 2002 effective date, 
asserting that she filed a formal claim of service connection 
for migraine headaches on January 20, 2000.  In support of 
her assertion, the veteran submits a copy of a claim of 
service connection for migraine headaches dated, apparently 
in her own handwriting, "January 20, 2000."  

The Board has carefully and closely reviewed the veteran's VA 
claims file with an eye to date-stamp indicating the date of 
receipt at the VA RO of each piece of evidence of record.  

The Board emphasizes here, that the date the veteran may have 
filled out an application for VA benefits is not controlling.  
Rather, VA law clearly requires receipt at the VA RO of such 
a claim before benefits are due.  Generally, the proper 
effective date for an award of direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one (1) year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004) (Emphases added).  

The Board notes that the veteran's claim dated, "January 20, 
2000" was not received at the RO until January 16, 2003, and 
that the first and earliest claim of record was received on 
July 31, 2002, but no earlier.  Thus, the claim must be 
denied under 38 C.F.R. § 3.400(b)(2)(i) (2004).  

Although the veteran's claim might be denied for lack of 
legal merit, further explanation is generously given in this 
case.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995).  

It is significant to note that while the veteran asserts that 
she filed a claim in January 2000, the RO received a power of 
attorney from the veteran no earlier than in August 2002-an 
action more consistent with the filing of a claim in July 
2002.  Additionally, the Board notes that an application for 
vocational rehabilitation, while signed by the veteran on 
"April 3, 2002," was not received until July 31, 2002.  
Moreover, service medical records were not received until 
August 2002, soon after they were requested.  

The Board has noted the RO's December 29, 1999 general 
introduction and duty to assist letter, which has no bearing 
on the appeal under VA laws and regulations.  That is, this 
record cannot form the basis of a finding that a claim was 
received prior to July 31, 2002.  The salient point is that 
there is no evidence of record which could form a proper 
basis for the grant of the veteran's claim of entitlement to 
an earlier effective date.  

The veteran was discharged from active service in December 
1999, and her claim of service connection was received at the 
RO on July 31, 2002.  There are no earlier formal or informal 
claims of record, and the claim must be denied under 
38 C.F.R. § 3.400(b)(2)(i) (2004).  The effective date of 
July 31, 2002 for the grant of service connection for 
migraine headaches was proper.  

Where the law, as mandated by statute, and not the evidence, 
is dispositive of a particular claim, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for migraine headaches is denied.  

Entitlement to an effective date prior to July 31, 2002 for a 
grant of service connection for migraine headaches is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


